UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA



 RALPH JACKSON, et al.,
         Plaintiffs,

                v.                                          Civil Action No. 12-2065 (JEB)

 TEAMSTERS LOCAL UNION 922, et al.,
         Defendants.



                                  MEMORANDUM OPINION

       “A deposition is not a take home examination.” Greenway v. Int’l Paper Co., 144 F.R.D.
322, 325 (W.D. La. 1992).

       Plaintiffs are former employees of Giant Food, LLC, who were terminated from their

positions in June 2012. They have filed suit against Giant and the two unions representing them,

alleging that these three Defendants conspired to misrepresent the reasons for their firing and to

induce them to sign disadvantageous severance agreements. In the course of lengthy and

contentious discovery proceedings, a number of depositions were taken. After the conclusion of

the depositions, six deponents submitted errata sheets revising significant and material portions

of their testimony – in some cases, changing answers from “yes” to “no.” Arguing that these

alterations constitute an abuse of Federal Rule of Civil Procedure 30(e), Defendants now move

to strike the errata sheets. Although our Circuit has not yet had occasion to interpret that rule,

the Court believes that both logic and the weight of existing authority favor granting the Motion,

albeit with minor exceptions for clerical revisions.



                                                  1
I.     Background

       As a prior Opinion set forth in detail the factual background of this suit, see Jackson v.

Teamsters Local Union 922, 991 F. Supp. 2d 71 (D.D.C. 2014), the Court will now reiterate only

those facts relevant to the present Opinion.

       Plaintiffs are unionized former employees of Giant Food. In connection with their June

2012 termination, they were allegedly induced by Giant to sign severance agreements –

previously negotiated with their unions – based on the false representation that no laid-off

employees would be recalled to work. When other workers were in fact recalled, Plaintiffs

pursued administrative remedies to no avail and ultimately filed this suit, alleging a number of

claims against both Giant and the unions that represented them. In its previous Opinion, this

Court dismissed all of the claims except Plaintiffs’ hybrid count alleging violations of § 301 of

the Labor Management Relations Act and the unions’ duty of fair representation. See id. at 86.

Discovery then commenced.

        This was, unfortunately, no honeymoon period, and the Court was required to intervene

on multiple occasions to resolve squabbles great and small. Of particular moment, Defendants

deposed or re-opened the depositions of Plaintiffs’ damages expert Dr. Jerome Paige, non-party

witness Thomas Jones, and the following four Plaintiffs: Linda Mathis, Ralph Jackson, Donchez

Coates, and Donna Ward. Their depositions complete, each of these deponents submitted errata

sheets containing 2-4 pages of revisions to their testimony. Many consisted of changes to the

fundamental meaning of answers or substitutions of substantive responses for what had been

cursory answers. See Mot. at 1-2; id., Exhs. 1-5; Reply, Exh. 1 (Errata Sheet of Jerome Paige).

The explanations for these changes, enigmatically, were packaged in one-word descriptions, such

as “clarification,” “correction,” or “mistake.” Defendants now move to strike the errata sheets,



                                                 2
arguing that Plaintiffs have violated Fed. R. Civ. P. 30(e) by improperly altering their deposition

testimony after the fact.

II.    Legal Standard
       In seeking to determine the legal standard here, the central questions are straightforward:

Under what circumstances may a deponent use an errata sheet to make material or contradictory

changes to her deposition testimony? Assuming limitations exist, may a district court grant a

motion to strike such errata sheets, or should it wait until summary judgment, at which time it

may consider the original testimony along with the revisions?

       The Court starts with the plain language of Rule 30(e), which provides the mechanism by

which a deponent may review a deposition transcript and make changes to that testimony:

               (1) Review; Statement of Changes. On request by the deponent or a
                   party before the deposition is completed, the deponent must be
                   allowed 30 days after being notified by the officer that the
                   transcript or recording is available in which:

                   (A) to review the transcript or recording; and

                   (B) if there are changes in form or substance, to sign a statement
                       listing the changes and the reasons for making them.

(emphasis added). Although the rule appears to clearly state the types of changes permitted in

errata sheets – those “in form or substance” – it does not dictate how courts should treat such

changes.

       While the D.C. Circuit has not yet provided guidance in this area, other circuits have been

less reticent. The Court thus conducts a survey of that law before resolving how to proceed here.

It first briefly mentions related law in our Circuit, then considers how courts treat material

changes in errata sheets at summary judgment, and concludes by examining the propriety of

motions to strike such sheets.



                                                  3
       A. D.C. Circuit

       Although Rule 30(e) has garnered no attention here, this Circuit, like virtually all of its

sisters, does follow the sham-affidavit rule, which bars a deponent from filing a contradictory

post-deposition affidavit in an attempt to fabricate a material issue of fact and thus preclude the

granting of summary judgment. See Pyramid Sec. Ltd. v. IB Resolution, Inc., 924 F.2d 1114,

1123 (D.C. Cir. 1991) (recognizing principle that a party “may not create a material issue of fact

simply by contradicting its prior sworn testimony”); accord Galvin v. Eli Lilly & Co., 488 F.3d
1026, 1030 (D.C. Cir. 2007). The Rule 30(e) errata sheet is, unquestionably, a distinct

procedural mechanism from the post-deposition affidavit. A number of circuit courts, as will be

discussed infra, nonetheless view the two as functionally synonymous, and they extrapolate from

the sham-affidavit doctrine a similar prohibition on contradictory Rule 30(e) errata sheets. While

our Circuit has not taken this step, the viability of the sham-affidavit doctrine here is instructive

moving forward.

       B. Summary Judgment
       Different circuits have taken somewhat varying approaches to the treatment of errata

sheets at summary judgment. Some have instructed district courts to consider both the revisions

and the original testimony, while others have been considerably more restrictive in disallowing

errata sheets that offer substantive or material alterations. None, it should be noted, holds that

revisions automatically replace erase the original responses from the record.

       The Court begins with an influential Second Circuit case. In Podell v. Citicorp Diners

Club, Inc., 112 F.3d 98 (2d Cir. 1997), the plaintiff made an arguably “damaging” admission on

a material matter in his deposition, see id. at 103, and attempted to revise his testimony through

contradictory errata sheets. On a motion for summary judgment, the district court considered the

totality of the evidence – i.e., both the original and revised testimonies. Because it found the

                                                  4
reasons for the changes “‘unconvincing in the extreme,’” id., it concluded that summary

judgment was warranted for the opposing party. On appeal, Podell argued that Rule 30(e)

“‘expressly allows the final changes to a deposition transcript to become the actual record’” and

thus the “district court erred by relying on his original answers – as opposed to his amended ones

– in granting summary judgment.” Id.

       The Second Circuit rejected this position in affirming the district court. In doing so, it

first offered an expansive view of Rule 30(e): “‘The language of the Rule places no limitations

on the type of changes that may be made[,] . . . nor does the Rule require a judge to examine the

sufficiency, reasonableness, or legitimacy of the reasons for the changes’ – even if those reasons

‘are unconvincing.’” Id. (quoting Lugtig v. Thomas, 89 F.R.D. 639, 641 (N.D. Ill. 1981)). It

then explained: “At the same time, when a party amends his testimony under Rule 30(e), [t]he

original answer to the deposition questions will remain part of the record and can be read at the

trial . . . . Nothing in the language of Rule 30(e) requires or implies that the original answers are

to be stricken when changes are made.” Id. (internal quotations omitted).

       The court ultimately concluded that the district court was on “firm ground in holding that

Podell was ‘not entitled to have his altered answers take the place of the original ones,’ and that

his ‘changed answers bec[a]me [simply a] part of the record generated during discovery.’” Id.

In other words, Podell could not prevent the granting of summary judgment merely “by

scratching out and recanting his original testimony” via errata sheets, and his doing so “[did] not

weigh enough in the balance to create an issue of fact for a jury.” Id.

       The Third Circuit, similarly, permits a district court to exercise discretion in either

allowing or rejecting contradictory changes at summary judgment:

               [W]hen reviewing a motion for summary judgment, a district court
               does not abuse its discretion under Rule 30(e) when it refuses to

                                                  5
                consider proposed substantive changes that materially contradict
                prior deposition testimony, if the party proffering the changes fails
                to provide sufficient justification. At the same time, we emphasize
                that courts may, in their discretion, choose to allow contradictory
                changes (and implement [certain] remedial measures . . .) as the
                circumstances may warrant.

EBC, Inc. v. Clark Bldg. Sys., Inc., 618 F.3d 253, 268 (3d Cir. 2010).

        The Sixth, Seventh, Ninth, and Tenth Circuits, conversely, are more restrictive, following

the logic of the sham-affidavit doctrine to narrow the scope of possible changes sought via errata

sheets. As mentioned earlier, this doctrine provides that a court should disregard an affidavit that

is inconsistent with prior deposition testimony when it “constitutes an attempt to create a sham

fact issue” at summary judgment. See Burns v. Bd. of Cnty. Comm’rs of Jackson Cnty., 330
F.3d 1275, 1282 (10th Cir. 2003) (quoting Franks v. Nimmo, 796 F.2d 1230, 1237 (10th Cir.

1986)). Following this line of reasoning, these courts have generally excluded the submitted

revisions. In these circuits, errata sheets may typically be used for corrective, but not

contradictory, changes – unless the contradictory change is a transcription error. See Thorn v.

Sundstrand Aerospace Corp., 207 F.3d 383, 389 (7th Cir. 2000) (“We also believe, by analogy to

the cases which hold that a subsequent affidavit may not be used to contradict the witness’s

deposition, that a change of substance which actually contradicts the transcript is impermissible

unless it can plausibly be represented as the correction of an error in transcription . . . .”) (internal

citations omitted); Hambleton Bros. Lumber Co. v. Balkin Enters., Inc., 397 F.3d 1217, 1225-26

(9th Cir. 2005) (in affirming district court’s striking of errata sheets, relying on sham-affidavit

doctrine to reject contradictory changes made after summary judgment motion was filed and

noting that “[w]e agree with our sister circuits’ interpretation of FRCP 30(e) on this point, and

hold that Rule 30(e) is to be used for corrective, and not contradictory, changes”); Burns, 330
F.3d at 1282 (rejecting contradictory changes and holding that errata sheets submitted pursuant


                                                   6
to Rule 30(e) should be evaluated pursuant to sham-affidavit test); A.C. v. Shelby County Bd. of

Educ., 711 F.3d 687, 702-03 (6th Cir. 2013) (“Just as a party who has been examined at length

on deposition [cannot] raise an issue of fact simply by submitting an affidavit contradicting his

own prior testimony, so also we think it clear that a party moving for summary judgment cannot

extinguish a genuine issue of material fact simply by filing an errata sheet and affidavit to

counteract the effect of previous deposition testimony.”) (internal citation and quotation marks

omitted; alteration original).

       The Eleventh Circuit has also seemingly endorsed this more restrictive approach, albeit

without explicitly relying on the sham-affidavit doctrine. In Norelus v. Denny’s, Inc., 628 F.3d
1270 (11th Cir. 2010), the court affirmed the district court’s imposition of 28 U.S.C. § 1927

sanctions for vexatiously multiplying the proceedings against the deponent’s counsel, who had

submitted a “novella-length” errata sheet containing contradictory, substantive changes. Id. at

1281. The court, in reaching that outcome, cited the bulk of the previously discussed case law

and concluded that the errata sheet was “improper,” particularly in light of the huge expense

incurred by the parties in taking the eight-day deposition and the issues generated by the very

filing of the errata sheet. See id. at 1281-82.

       Last, the First Circuit has not explicitly addressed the question, although it did have

occasion to discuss Rule 30(e). In Pina v. Children’s Place, 740 F.3d 785 (1st Cir. 2014), the

deponent made changes beyond clerical revisions through a Rule 30(e) errata sheet. The district

court denied opposing counsel’s motion to re-open the deposition, and the First Circuit affirmed.

The court first noted that “Rule 30(e) does not limit a party to the correction of stenographic

errors; it permits changes ‘in form or substance.’” Id. at 792. It nonetheless affirmed the district

court largely because the changes “were either not substantive or . . . not material.” Id. The



                                                  7
decision proves of limited utility inasmuch as it deals with a challenge to the district court’s

discretionary decision not to re-open the deposition, rather than a head-on challenge to the

submission of a contradictory errata sheet.

       While these opinions thus employ a spectrum of approaches when considering errata

sheets at summary judgment, this Court believes our Circuit would agree with essentially every

circuit in holding that material revisions should not be accepted absent convincing explanations.

This is particularly so where the D.C. Circuit, like all circuits, has a well-established sham-

affidavit doctrine, which offers a close analog to the restrictive approach to errata sheets. It

makes little sense to prohibit one but allow the other, as this would provide an effective work-

around to the sham-affidavit doctrine.

       Although this conclusion informs the Court’s handling of the errata sheets, it does not

resolve the current case. The question remains as to whether a district court may address

contradictory or material changes to deposition testimony at the motion-to-strike stage.

       C.      Motion to Strike

       This is not terra incognita. Many other district courts, guided by the above precedent,

have confronted the issue. While a few, almost exclusively in the Second Circuit, believe that

courts should wait until summary judgment – and then consider the alterations along with the

original testimony – the clear majority approves of granting motions to strike contradictory or

material errata sheets, unless supported by convincing explanations.

       The Court starts with Greenway v. Int’l Paper Co., 144 F.R.D. 322 (W.D. La. 1992), a

case often cited in Rule 30(e) discussions. In a pleading akin to a motion to strike, the defendant

there “moved to suppress and nullify the attempts by [plaintiff] to alter her deposition

testimony.” Id. at 323. In granting the motion, the district court explained:



                                                  8
               The purpose of Rule 30(e) is obvious. Should the reporter make a
               substantive error, i.e., he reported “yes” but I said “no,” or a formal
               error, i.e., he reported the name to be “Lawrence Smith” but the
               proper name is “Laurence Smith,” then corrections by the deponent
               would be in order. The Rule cannot be interpreted to allow one to
               alter what was said under oath. If that were the case, one could
               merely answer the questions with no thought at all then return home
               and plan artful responses. Depositions differ from interrogatories in
               that regard. A deposition is not a take home examination.

Id. at 325 (emphasis added).

       Other courts in recent decisions have agreed that considering the validity of errata sheets

at the motion-to-strike stage is appropriate; indeed, they have frequently struck such revisions,

often on the ground that the explanation was insufficient. See, e.g., Maronda Homes, Inc. of

Florida v. Progressive Exp. Ins. Co., No. 14-1287, 2015 WL 4167377, at *3 (M.D. Fla. July 9,

2015) (prior to summary judgment, granting motion to strike errata sheet and holding that

“absent a good reason, such as a transcription error or sufficient showing of confusion, material

and contradictory changes are not permissible in [the Eleventh Circuit]”); Stradtman v. Republic

Servs., Inc., No. 14-1289, 2015 WL 3404139, at *1-3 (E.D. Va. May 26, 2015) (prior to

summary judgment, granting in part motion to strike errata sheets); Green v. Wing Enterprises,

Inc., No. 14-01913, 2015 WL 506194, at *2 (D. Md. Feb. 5, 2015) (prior to summary judgment,

granting in part motion to strike errata sheet and noting that “[o]ther considerations relevant to

determining whether to strike a deponent’s proposed changes include the adequacy of the

reason[,] . . . . [which] cannot be conclusory”); Azco Biotech Inc. v. Qiagen, N.V., No. 12-2599,

2015 WL 350567, at *4-5 (S.D. Cal. Jan. 23, 2015) (striking errata sheet for failure to provide

reasons); Jones-McNamara v. Holzer Health Sys., Inc., No. 13-616, 2015 WL 196048, at *2-6

(S.D. Ohio Jan. 14, 2015) (prior to summary judgment, granting in part motion to strike errata

sheets and noting that “district courts inside and outside the Sixth Circuit have recognized that



                                                 9
the Sixth Circuit is apparently the one court of appeals that permits a deponent to correct only

typographic and transcription errors”) (internal citations and quotation marks omitted); Freedman

v. Fisher, No. 13-3145, 2014 WL 5461488, at *2 (E.D. Pa. Oct. 28, 2014) (granting motion to

strike untimely and inadequately justified errata sheet).

       Some courts, conversely, disagree and believe that they are required to wait for summary

judgment, although no circuit court has ever so specified. See Thompson v. Workmen’s Circle

Multicare Ctr., No. 11-6885, 2015 WL 4591907, at *6 (S.D.N.Y. June 9, 2015) (denying motion

to strike contradictory errata sheets even where reasons offered for changes were unsatisfactory,

and noting that “[w]hile Rule 30(e) requires an explanation for changes to deposition testimony,

it does not require or contemplate judicial scrutiny of the reasonableness of that explanation”);

Samad Bros., Inc. v. Bokara Rug Co., No. 09-5843, 2012 WL 43613, at *8 (S.D.N.Y. Jan. 9,

2012) (denying motion to strike contradictory errata sheet on ground that changes were

contradictory, but holding that original answers were still admissible at trial).

       While many courts have thus granted motions to strike improper errata sheets, none

directly asks why courts should or should not do so before summary judgment. The Court will

now take a whack at it.

       D.      Resolution

       Having considered the entire landscape of Rule 30(e) cases, the Court is ultimately

persuaded that the far better approach is for courts to act promptly – namely, at the motion-to-

strike stage. As Charles Dickens noted, “Procrastination is the thief of time.”

         First, waiting to rule on the viability of errata sheets until summary judgment injects

unnecessary uncertainty and delay into the proceedings. In briefing summary judgment, parties

do not know in advance how the errata sheets will be treated and thus will not know which



                                                 10
version of the testimony to rely on. As a result, they must craft different arguments that respond

to alternative factual records. This greatly expands their submissions for no good reason. Since

lack of knowledge inhibits parties’ ability to weigh risks, moreover, this uncertainty also

decreases the likelihood of settlement.

       Second, ruling on the errata at summary judgment creates the potential for tension with

the Rule 56 standard, which requires a court to construe the evidence in the light most favorable

to the nonmoving party and to draw all permissible inferences in its favor. See Celotex Corp. v.

Catrett, 477 U.S. 317, 322 (1986). In resolving the reliability of the errata, courts might well be

forced to make a credibility determination about the revisions, which is typically not appropriate

at this stage. In contrast, a court examining errata sheets on a motion to strike is not bound by

the Celotex standard and may, absent a compelling justification, exclude such revisions.

       Third, permitting both original and revised testimony to be considered at summary

judgment limits courts’ ability to police abuse of the discovery process and devalues the

importance of sworn deposition testimony. See E.E.O.C. v. Skanska USA Bldg., Inc., 278
F.R.D. 407, 412 (W.D. Tenn. 2012) (“Indeed, to allow [contradictory revisions] makes a

mockery of the serious and important role that depositions play in the litigation process.”).

(citation and quotation marks omitted).

       The Court, consequently, will examine Plaintiffs’ errata sheets now upon Defendants’

Motion to Strike to determine whether and to what extent they will be permitted to stand.

III.   Analysis
       The contents of the errata sheets, as alluded to previously, fall into three general buckets:

(1) directly contradictory statements, (2) substantive and material additions, and (3) relatively

minor clarifications. There are numerous examples of the first type. See, e.g., Mot., Exh. 1

(Errata Sheet of Donchez Coates) at ECF p. 3 (changing “I can’t recall . . .” to “Yes, it is my

                                                 11
testimony that Ms. Buie failed to tell me during the union meeting that we had any six months of

re-call rights . . . .”); id., Exh. 3 (Errata Sheet of Donna Ward) at ECF p. 3 (changing “Correct”

to “That is not correct”); id., Exh. 4 (Errata Sheet of Linda Mathis) at ECF p. 5 (changing “No. I

am not aware.” to “Yes. I am aware that Curtis Pumphrey made a statement . . . .” ).

       There are even more examples of Plaintiffs’ using the errata sheets to provide

explanations and to expand on responses. See, e.g., Coates Errata Sheet at ECF p. 2 (changing

“correct” to “correct because there was a pending motion by my counsel with the court

concerning producing the NLRB affidavit”); Ward Errata Sheet at ECF p. 2 (changing “Yes” to

“Yes. I made corrections to as many Things [sic] that I could remember at the time. I was not

allowed to make lot [sic] of corrections”); Mathis Errata Sheet at ECF p. 3 (changing “silent” to

“silent, but Giant did not disagree with statements made by Ferline”).

       Plaintiffs, finally, do submit some minor typographical or clerical revisions. See, e.g.,

Coates Errata Sheet at ECF p. 2 (changing “who it” to “who he”); Ward Errata Sheet at ECF p. 3

(changing “filed on” to “filed for”); Mathis Errata Sheet at ECF p. 3 (changing “401” to

“401K”). These need no analysis since they are not challenged.

       To justify their revisions, Plaintiffs rely, almost exclusively, on the following one-word

explanations: “clarification,” “correction,” “completion,” “mistake,” “error,” and “incomplete.”

See Mot., Exhs. 1-5. These terse offerings do little but state the obvious; the Court presumes that

Plaintiffs would not submit errata sheets but for some type of mistake or error. But even these

meager explanations are not always present for each correction. See, e.g., Mathis Errata Sheet at

2 (changing without any explanation: “Yes. It has my name on it.” to “No. Although it has my

name on it.”). What is missing is any thoughtful or clear articulation of the basis for what

constitute significant alterations in sworn testimony.



                                                 12
        As set forth in Section III.B, supra, all of the circuits to consider the issue would uphold

the striking of the first category of revisions – those making contradictory, and often material,

changes – particularly where the explanations are so scant. For example, in EBC, 618 F.3d 253,

which is more permissive than many in allowing revisions, the deponent explained that “[a]fter

reading the transcript, I realized that I was confused and misunderstood some of the questions.”

Id. at 270 (quoting errata sheet) (quotation marks omitted). The Third Circuit described this

explanation as “perfunctory” and “conclusory,” noted that there was no other sufficiently

“corroborative evidence” to explain the change, and thus found that the district court had not

abused its discretion in refusing to consider the contradictory errata sheet. See id. at 270-71; see

also Holland v. Cedar Creek Mining, Inc., 198 F.R.D. 651, 653 (S.D.W. Va. 2001) (“The witness

is also plainly bound by the rule to state specific reasons for each change.”) (emphasis added);

TG Plastics Trading, Co., 2013 WL 322121, at *2 (no indication that revisions are anything other

than “tactical attempt” to rewrite deposition testimony to address legal deficiencies).

        The second category of revisions – the material and substantive changes – meet the same

fate. In EBC, the deponent changed his answers from “I don’t know that I really thought about

it” and “[h]onestly I don’t [know]” to other more substantive answers that “[told] a different

story.” EBC, 618 F.3d at 271. These changes were not “yes” to “no,” yet the Third Circuit

found no difficulty in characterizing them as contradictory revisions that should be stricken.

Under this broader definition of “contradictory,” therefore, the substantive and material

alterations here should similarly be stricken, as they sought to tell a very different story – albeit

not one directly contradictory. While the revisions provided here may not be 180-degree

reversals, they are certainly sufficiently inconsistent so as to call into question their veracity.

And given that the one-word justifications fail to provide any corroborating evidence that the



                                                  13
deponents intended to so testify, the revisions should not be permitted to stand. If even the Third

Circuit’s relatively permissive logic would exclude the revisions, the circuits that rely on the

sham-affidavit doctrine or are otherwise more restrictive would obviously also uphold their being

struck.

                                           *      *        *

          The Court, consequently, will permit only those changes in this case that are

typographical or clerical in nature. Those permissible revisions are listed here, with the

exception of the Jackson errata sheet, which contained none that the Court will allow.

          Coates Errata Sheet (Mot., Exh. 1):

 Page                       Line                      Reads                  Should Read

 302                        1                         …need.                 …needed.

 307                        19                        …who it…               …who he…

 329                        4                         …that sometimes…       …that sometime

                                                                             later…

 354                        11                        …,she would.           …,she would have.



          Ward Errata Sheet (Mot., Exh. 3):

 Page                       Line                      Reads                  Should Read

 314                        15                        --garner               --Gardner

 314                        17                        …that                  …what

 317                        2                         …filed on              …filed for

 318                        4                         …10:00 to 6:00         10:00 p.m. to 6:00

                                                                             a.m.


                                                  14
319                     12                    …night would          …night he would

323                     22                    Signed it or--        Signed it or not.



       Mathis Errata Sheet (Mot., Exh. 4):

Page                    Line                  Reads                 Should Read

8                       7                     …1903                 $19.03

22                      19                    Um-hmm.               Yes.

29                      10                    Um-hmm.               Yes.

41                      8                     own…. I would have    own resume…. I

                                              to look at my own,    would have to look at

                                                                    my own resume,

65                      4                     Warren Dickens…       Warren Giggetts…

65                      6-7                   Warren Dickens…       Warren Giggetts…

76                      14-15                 I seen… They was      I saw…. They

                                                                    were….

82                      21                    Um-hmm.               Yes.

99                      18                    still doing…          still working…

99                      19                    shift didn’t ended…   shift didn’t end…

99                      20                    didn’t ended…         didn’t end

104                     12                    was going….           was all going….

111                     8                     401                   401K

131                     17                    replaced              placed

148                     7,8,9                 McNary                Manerie


                                             15
171                      10                  feel…                 felt…

182                      7                   misrepresentation     misrepresentations,

                                             they did for us so.   that is what they did

                                                                   to us.

182                      11                  it can be deceived…   it can be deceit…

188                      13                  anything…             everything…

190                      20                  or misspelled…        or misspellings…

200                      4                   It was Giant in May   Giant was present in

                                             and June.             May and June.

240                      4, 8                McNary                Manerie

250                      22                  didn’t take…          didn’t type…




       Jones Errata Sheet (Mot., Exh. 5):

Page                     Line                Reads                 Should Read

21                       22                  deaf                  death

22                       4,9                 deaf                  death

29                       15                  ,they right           ,they are right…

29                       17                  They right            They are right…

39                       11                  …Essence.             …Essex.

40                       11                  …Essence.             …Essex

68                       8                   He don’t…             He did’nt… [sic]

68                       8                   He work…              He worked…


                                            16
 83                       16, 18                    …have knew               …have known

 166                      22                        --I                      --There…

 209                      12                        didn’t                   didn’t have….

 225                      17                        …deaf                    …death



        Paige Errata Sheet (Reply, Exh. 1):

 Page                     Line                      Reads                    Should Read

 64                       11                        Scogg, S-C-O-G-G         Skoog, S-K-O-O-G

 130                      19                        divided, we could –      provided, we could –

                                                    the information we       the information I was

                                                    provided (sic)           provided . . .

 131                      11                        Just                     Adjust

 150                      15                        $10000                   $10.00

 158                      13                        employment that          employment that acts

                                                    access an offset, we     as an offset, we did

                                                    did not                  not.



        One final note is in order. As observed by Defendants, see Reply at 1-6, Plaintiffs’ brief

contains glaring and material misrepresentations. First, and most significantly, it states that the

D.C. Circuit “[f]ollows Majority [sic] and Broadly Interprets Rule 30(e) Allowing Substantive

Changes to Deposition Errata Sheets.” Opp. at 10. As detailed supra, the D.C. Circuit has not

taken any position on the issue, and the limited district court decisions here point in the opposite

direction. In support of their incorrect proposition, quite troublingly, Plaintiffs inaccurately


                                                 17
represent the holdings of several cases. See id. at 10-11. For example, they argue that “Akosile

v. Armed Forces Retirement House, 938 F. Supp. 2d 76 (D.C. Cir. 2013) [sic],” id. at 11,

evidences the D.C. Circuit’s support for a permissive reading of the rule. That is wrong on two

levels: that case was only a district court decision, and it merely cites the rule without any

analysis whatsoever. See Akosile v. Armed Forces Ret. Home, 938 F. Supp. 2d 76, 84 (D.D.C.

2013). The case, in fact, contained no challenge to the use of an errata sheet; instead, Rule 30(e)

was mentioned simply because the deponent had failed to submit any errata sheet after being

notified of the rule and later sought to establish that his testimony was inaccurate. How

Plaintiffs read this case and understood it to be binding circuit court precedent – and in their

favor – defies explanation. Plaintiffs, similarly, cite to several other opinions from courts in this

district and misconstrue those holdings as well. See Reply at 2-4.

       In addition, as Defendants also point out, Plaintiffs try to pass off an opinion written by a

magistrate judge in the District of New Jersey as binding Second Circuit precedent. See Opp. at

7 (citing Sivolella v. AXA Equitable Life Ins. Co., No. 11-4194, 2015 WL 4461583, at *1

(D.N.J. July 21, 2015)). Although the error in geography may be forgiven, it is unclear, in light

of Plaintiffs’ similar misrepresentations about the state of D.C. Circuit law, whether their counsel

appreciates the distinction between a circuit court and a district court. To compound the

problem, Plaintiffs’ briefing misunderstands the holding of Sivolella so as to imply that the

Second [sic] Circuit permits revisions regardless of the sufficiency of the justification. Compare

Opp. at 7 with Sivolella, 2015 WL 4461583, at *1.

       These are, unfortunately, not the only examples of counsel’s misrepresentations, but they

suggest, at a minimum, a lack of candor to the tribunal. The Court admonishes her to be

scrupulous in the future in observing her professional obligations.



                                                 18
IV.    Conclusion
       For the foregoing reasons, the Court will grant Defendants’ Motion to strike Plaintiffs’

errata sheet for failing to comply with Rule 30(e), with the exception of the above-listed

permissible changes.


                                                     /s/ James E. Boasberg
                                                     JAMES E. BOASBERG
                                                     United States District Judge

Date: September 15, 2015




                                                19